      8:20-cv-00950-BHH         Date Filed 10/05/20   Entry Number 27      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                ANDERSON DIVISION

Gloria L. Campbell and Bobby J. Campbell,         )
Individually and as Guardians of Vanessa          )
Renee Campbell,                                   )      Case No: 8:20-cv-00950-BHH
                                                  )
       Plaintiff,                                 )
                                                  )      ATTORNEY VERIFICATION
                                                  )      OF AFFIDAVIT OF
       v.                                         )      RECORDS CUSTODIAN
                                                  )
The Burton Center, Jimmy Burton and               )
Laurie Cordell,                                   )
                                                  )
       Defendants.                                )

       I, Robert C. Childs III, Attorney for the Plaintiffs affirms the following affidavit of

records custodian to be true and accurate.


                                                  s/Robert C. Childs, III
                                                  2100 Poinsett Highway
                                                  Greenville, South Carolina 29609
                                                  864-242-9997
                                                  864-242-9914 (fax)
                                                  Robert@LawyerChilds.com
                                                  Fed. Bar No. 0123
8:20-cv-00950-BHH   Date Filed 10/05/20   Entry Number 27   Page 2 of 2
